Per Curiam.
Respondent was admitted to practice by this Court in 1990. By order of the Florida Supreme Court, dated October 29, 1992, respondent, a Florida attorney, was disbarred from the practice of law in Florida, without leave to reapply for 20 years. By order entered December 31, 1992, this Court also disbarred respondent (Matter of Aguilar, 188 AD2d 998 [1992]). He now applies for reinstatement. Petitioner opposes the motion.
Because we conclude that respondent has not demonstrated by clear and convincing evidence that he has complied with the provisions of the order disbarring him and that he possesses the character and general fitness to resume the practice of law (see *115222 NYCRR 806.12 [b]), we deny the application for reinstatement.
Stein, J.E, Garry, Rose and Egan Jr., JJ., concur.
Ordered that respondent’s application for reinstatement is denied.